
	
		I
		112th CONGRESS
		1st Session
		H. R. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Ms. Giffords (for
			 herself, Mr. Kissell,
			 Mr. Critz,
			 Ms. Speier,
			 Mr. Loebsack,
			 Mr. Smith of Washington,
			 Mr. Boswell,
			 Mr. Paul, Mr. DeFazio, Mr.
			 Altmire, Ms. Tsongas,
			 Mr. Carnahan,
			 Mr. Owens,
			 Mr. Donnelly of Indiana,
			 Ms. Hanabusa,
			 Mr. Costa,
			 Mr. Barrow,
			 Mr. Schrader, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for a 5 percent reduction in the rates of
		  basic pay for Members of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Cut Act.
		2.Reduction in rates of
			 basic pay for Members of Congress
			(a)In
			 generalEffective with
			 respect to pay periods beginning after the date of the regularly scheduled
			 general election for Federal office held in November 2012, the rate of basic
			 pay for each Member of Congress shall be reduced by 5 percent, rounded to the
			 nearest multiple of $100 (or, if midway between multiples of $100, to the next
			 higher multiple of $100).
			(b)PreemptionThe
			 adjustment under subsection (a) shall be in lieu of any adjustment which (but
			 for this Act) might otherwise take effect, in the rates of basic pay for
			 Members of Congress, with respect to the pay periods referred to in subsection
			 (a).
			(c)DefinitionFor
			 purposes of this Act, the term Member of Congress means an
			 individual serving in a position under subparagraph (A), (B), or (C) of section
			 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31).
			
